An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
           Specification, Page 1, below The Title, enter:

This application is a 371 of PCT/JP2019/006977 filed 25 February 2019   -  .

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose a flame retardant paper, the paper of structure that includes pulp, aluminum hydroxide, guanidine phosphate and guanidine sulfamate in amounts claimed (claim 6). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is (571)272-1190. The examiner can normally be reached Flexible.

/MARK HALPERN/Primary Examiner, Art Unit 1748